DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I (claims 1-11) in the reply filed on 11/08/2022 is acknowledged.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Woodson et al. (US Patent No. 1,870,080).
	Regarding claim 1, Woodson et al. teaches an oven or a furnace system  (11, see page 1, lines 37-50 and figure 1) comprising: a heating chamber (19, see page 1, lines 37-50 and figure 1) defined by side walls (14 and 16, see page 1, lines 37-50 and figure 1) and a top wall (i.e. roof wall portions 17&18, page 1, lines 37-50 and figure 1 or roof wall portions 63&64, see figure 4 and page 2, lines 56-63), the heating chamber  (19) having a slot (21 see page 1, lines 37-50 and figure 1)  that extends longitudinally along a length of the top wall (see figure 1,page 1, lines 45-49) the top wall having a first edge portion and a second edge portion that defines a width of the slot (see figure 1 shows as such); a conveyor rail (i.e. the material moving means comprising: endless conveyor chain 28, carriage 29 and running track section 31 and 32, see figure 1 and page 1, lines 72-81) extending longitudinally along the slot (21)at a position outside of the oven chamber (see figure 1), the conveyor rail defining a conveyance path (see figure 1); a conveyor hanger (38, see  figures 1-5 and page 1, lines 80-90 and page 2, lines 25-37) coupled to and movable along the conveyance path of the conveyor rail (see figures 1 and 4), the conveyor hanger (38) being configured to extend through the slot of the oven chamber to support a workpiece (see page 1, lines 82-87) within the oven chamber (19, see page 1, lines 37-50 and figure 1); a first plurality of connection tabs (i.e. a first plurality of connecting links 62, see figures 1 and 3 and page 2, lines 38-65) spaced at intervals along the length of the top wall proximate the first edge portion of the top wall (i.e. roof wall portions 17&18, page 1, lines 37-50 and figure 1 or roof wall portions 63&64, see figure 4 and page 2, lines 56-63); a second plurality of connection tabs (i.e. a second plurality of connecting links 62, see figures 1 and 3 and page 2, lines 38-65) spaced at intervals along the length of the top wall proximate the second edge portion of the top wall (i.e. roof wall portions 17&18, page 1, lines 37-50 and figure 1 or roof wall portions 63&64, see figure 4 and page 2, lines 56-63); and a closure mechanism (see figures 2, 3 and 5, page 2, lines 37-90) coupled to the first and second pluralities of connection tabs (i.e. the first  and second plurality of connecting links 62, see figures 1 and 3 and page 2, lines 38-65) to inhibit heat from escaping from the oven chamber (see page 2, lines 37-90), the closure mechanism comprising: a first plurality of plates (42, 56 and , see figures 2 and 3, and page 1, line 65-page 2, line 65) coupled to the first plurality of connection tabs (i.e. a first plurality of connecting links 62, see figures 1 and 3 and page 2, lines 38-65); and a second plurality of plates (43, 57 and 69, see figures 2, 3 and 5, and page 1, line 65-page 2, line 90) coupled to the second plurality of connection tabs (i.e. a second plurality of connecting links 62, see figures 1 and 3 and page 2, lines 38-65), the first and second pluralities of plates cooperate with each other to close the slot (i.e. each of the first plurality of plates and the second plurality of plates having a connection portion defining a connection aperture, an angled portion extending downward from the connection portion within the slot of the oven chamber (see page 1, line 95-page 2, line 90).
	Woodson et al. as illustrated in the figures 2, 3 and 5, does not particularly show a closure mechanism that includes a first plurality of plates and a second plurality of plates having and angled portion extending downward from a connection portion; and an engagement portion extending downward from the angled portion to form an engagement surface as claimed.
However, Woodson et al.  in figures 2, 3 and 5 shows a first plurality of plates and a second plurality of plates each having a connection portion defining a connection aperture (i.e. opening formed at an end of each of the plates (42,43,56,57 and 69), also see page 2, lines 15-24, page 2, lines 37-65 and  page 2, lines 67-75) that are configured to engage with the first and second pluralities of connection tabs (i.e. connecting links 62, see figures 1 and 3 and page 2, lines 38-65); and wherein the first and second pluralities of plates (42, 43,56,  57 and 69, see figures 2, 3 and 5, and page 1, line 65-page 2, line 90) are respectively configured to pivot (see page 2, lines 6-24 and page 2, line  38-line 90) relative to the first and second pluralities of connection tabs (i.e. connecting links 62) to selectively close the slot (21) of the oven chamber (see page 2, lines 6-24 and page 2, line  38-line 90). 
Woodson et al.  slot closure mechanism, irrespective of the stated structural different from the instant claimed invention; provides an efficient closure means for the oven or furnace slot, prevents out-flow of heated air therethrough and ensures a consistent temperature to be maintained within the heating chamber of the furnace or the oven in the same manner as claimed; and therefore a person of ordinary skill in the art at the time the invention was made would have found obvious absent persuasive evidence, that he closure mechanism of Woodson et al.  qualifies an obvious variation of and/or functionally equivalent to the claimed closure mechanism. Furthermore, it has been well settled that, the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. Also See MPEP 2144.04. IV.B.

Allowable Subject Matter
5.	Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	The following is a statement of reasons for the indication of allowable subject matter: Woodson et al.   differs from the instant claimed invention by failing to teach and/or adequately suggest as in claim 2: an oven system in which  first and second pluralities of plates cooperate to define a first pair of plates and a second pair of plates positioned downstream of the first pair of plates in an operational direction of the conveyor hanger, wherein the first and second pairs of plates each include one of the first plurality of plates coupled to the first plurality of connection tabs and one of the second plurality of plates coupled to the second plurality of connection tabs.  

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Christman et al. (US 1,962,635) and Calvin Bascom (US 0905047) are also cited in PTO-892.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be 
obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A/Examiner, Art Unit 1733     
/SCOTT R KASTLER/Primary Examiner, Art Unit 1733